PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/425,177
Filing Date: 6 Feb 2017
Appellant(s): Architecture Technology Corporation



__________________
Thomas F. Brennan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/20/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 11-16, and 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US 20160130013 A1) in view of Shih et al., “Object-Oriented Bayesian Networks (OOBN) For Aviation Accident Modeling and Technology Portfolio Impact Assessment”, American Society for Engineering Management (2012)
Claims 6-10, 17, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US 20160130013 A1) in view of Shih et al., “Object-Oriented Bayesian Networks (OOBN) For Aviation Accident Modeling and Technology Portfolio Impact Assessment”, American Society for Engineering Management (2012), in further view of Kroen (US 20120218127 A1).

(2) Response to Argument
First Ground of Rejection under Appeal
Applicant argues (in page 10) that “there are no teachings or suggestions in Rangan of Shih, weather alone or in combination, that would lead one to substitute a Bayesian network capable of performing risk analysis during specific phases of operation for the decision tree used to score overall flight risk as described in Rangan. Similarly, there are no teachings or suggestions in Shih or Rangan that would lead one to modify the CATS Bayesian network of Shih to form a Bayesian network capable of performing real-time, context-specific assessment for an aircraft during selected phases of flight operation.
For the reasons set forth hereunder Examiner respectfully disagrees with Applicant’s argument.
	Regarding argument in Group 1 (Claim 1), i) Applicant argues that Rangan does not teach “selecting one of the phases of flight operation”. In support, Applicant further contends that Shih describes an article the purports to describe estimating “an accident probability per flight” that is performed by constructing separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase. Appellant further indicates that it has never seen the cited reference and is unable to determine if it teaches what Shih or the Examiner suggests.  
As set forth in the Office Action dated 7/22/2021, Rangan was pointed as teaching the limitation “selecting one of the phases of the flight operation”. To this effect, Rangan at Paragraph [0047] was cited as teaching that environmental risk factors can be broken down into a measure of risk of associated with risk subfactors at take-off, arrival at destination, and enroute flight operation phases. Examiner has understood paragraph [0047] to necessarily teach a selection of flight phases has occurred in order for the evaluation of risk to take place according to the mentioned phases of operation. 
Furthermore, as noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the reference confirms that Ale et al. and therefore Shih does teach flight accident risk analysis in each flight phase. (A copy of the Ale et al. reference has been attached hereto). 

Regarding the limitation “selecting one of the phases of flight operation” it should be noted that Applicants own disclosure does not mention and/or expand on the step of selection of phases of flight operation but merely states that the system provides different outputs relative to different phases of flight of an aircraft (Paragraph [0009], Applicant’s specification). 

Regarding argument Group 1, (Claim 1), ii) Applicant argues that Rangan does not teach “applying a Bayesian network model the received data in real-time. Rangan fails to teach how a Bayesian algorithm could be used to improve the weightings of a decision tree, or how such analysis could be performed in real-time. Applicant further contends that the Examiner takes official notice of both how a Bayesian Algorithm could be used to improve the weightings of a decision tree, and how such analysis could be performed in real time. Lastly, Applicant maintains that the examiner has provided no such reference.

Examiner respectfully disagrees with Applicant’s argument above and negates having taken official notice without providing a reference. Examiner notes that a reference was provided with the Non-Final Office Action dated 1/27/2021. As set forth in said office action, Rangan, at paragraph [0052] teaches the decision trees are updatable in real time by periodically testing the results of the decision trees with Bayesian algorithms. To that effect, the office action indicates that Examiner has understood the teachings of Rangan in light of the understanding of an ordinary person skilled in the art, at the time before the effective filing dated of the invention. Accordingly, Examiner has understood the disclosure of Paragraph [0052] in Rangan as referring to what is known in statistics as Bayesian updating which consists in updating beliefs (or probabilities) of any uncertainty based on evidence or observation from experimentation using Bayes theorem. (See,  www.statisticalengineering.com/Bayesian.htm). Note, Rangan, Paragarph [0052] teaches decision trees updatable in real time by adding or removing risk factors and risk-subfactors, changing weights and risk-subfactors, changing relationships between risk factors, and reevaluating flight risk levels bases on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Furthermore, Rangan, Paragraph [0038] teaches “dynamic weightings may be updated in real-time as their risk factor change (e.g., weightings related to environmental risk factors. Because the process disclosed in Rangan at Paragraph [0052] pertains to how the decision trees are updatable in real time, the periodic application of Bayesian algorithms to improve the decision trees has also been understood as occurring in real time as new data is received by the system which may affect the initial prior probability estimate. 

Regarding Group 1, (Claim 1), iii), Applicant argues that Rangan does not teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.” In support, Applicant maintains that since Rangan allegedly does not teach “selecting on of the phases of the flight operation”, Rangan cannot teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.”

Examiner respectfully disagrees with Applicant’s argument above. As set forth in the Office Action dated 07/22/2021, Rangan at Paragraph [0052] was pointed as teaching decision trees updatable in real time by adding or removing risk factors and risk subfactors, changing relationships between risk factors, an reevaluating flight risk levels based on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Rangan, Paragraph [0038] further teaching dynamic weightings may be updatable in real time as their related risk factors change (e.g., weightings related to environmental risk factors). Lastly, Rangan, Paragraph [0047] was pointed as teaching environment risk factors evaluated by the system with relation to take-off, arrival at a destination, and/or enroute, wherein take-off, arrival, and enroute have been deemed to read on aircraft operating in the selected phase of the flight operation, as claimed. 

Regarding Group 1, (Claim 1), iv), Applicant argues that Rangan does not teach “generating an output, by the computing device and in real time, wherein the output includes a risk assessment based at least in part on the accident probability”

As set forth in the Office Action dated 7/22/2021, Rangan in view of Shih was cited as teaching the argued limitation. To this effect, Shih, pg.2, col. 2, ¶ 2, was cited as teaching Bayesian probability and decision theory are used to quantify the accident likelihood; Shih, pg. 2, col. 2, ¶ 3 further teaching separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase…integrated CATS BNN … to compute the probability of an accident. See Also Exhibit 1, “LOC accident” output from the disclosed Bayesian model. (Exhibit 1 provided below).

    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale




	Regarding Group 1, (claim 1), v), Applicant argues that Shih does not teach “selecting one of the phases of the flight operation “

	For the reasons previously stated above, Examiner respectfully disagrees with Applicant’s argument. As noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the Shih confirms that Ale et al. does teach flight accident risk analysis in each flight phase. (A copy of the reference has been attached hereto).

Regarding Group 1, (Claim 1), vi), Applicant argues that Shih does not teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation”. In support, Applicant contends that since Shih allegedly does not teach “selecting one of the phases of the flight operation, Shih cannot teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation.”
As set forth in the Office Action dated 07/22/2021, Rangan does not but Shih does teach applying a Bayesian model to the received data in real-time to determine, prior to the aircraft beginning the selected phase of the flight operation, a probability of an accident occurring during the selected phase of the flight operation. To this effect, Shih, pg. 1, Abstract, teaches Object-oriented Bayesian Network (OOBN) for accident modeling and Col. 2, ¶ 2, teaches in a dynamic environment [i.e., in real time]. Furthermore, Shih, pg 2, col. 2, ¶ 2, further discloses Aviation system Risk Model (ASRM), the ASRM containing a collection of BBN models that model the interactions of aviation system risk factors…The Bayesian probability and decision theory are used to quantify the accident likelihood. Lastly, Shih, pg 2, col. 2, ¶ 3 further discloses “Causal Model for Air Transport Safety models (CATS) and separate causal models for each considered accident category (loss of control, collision, etc) in each flight phase…the integrated CATS BNN to compute the probability of an accident.

Regarding Group 1, (Claim 1), vii), Applicant argues that the Examiner erred in ascertaining the differences between the claimed invention and the prior art and in explaining why the differences between the prior art and the claimed invention would have been obvious to a person of ordinary sill in the art at the time of Appellant’s invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the risk evaluation framework related to aircrafts, as taught by Rangan, with the Object-Oriented Bayesian Network (OOBN) for modeling aviation accidents, as taught by Shih, in order to provide a BBN model that “in addition to having all the features (inference and updates) as a traditional Bayesian network also “lends itself to large and complex aviation modeling”, and “allows modular, less cluttered designs of a complex causal model in a dynamic environment (See, Shih, pg.1, Col. 2, ¶ 2).
Regarding Group 2, (claims 2-5 and 11-14), Applicant argues that claims 2-5 and 11-14 are patentable for at least the reasons claim 1 is allegedly patentable. For the at least same reasons set forth above for claim 1, the rejection of claims 2-5 and 11-14 should be sustained. 

Regarding Group 3, (Claim 15), i) Applicant argues that Rangan does not teach “selecting one of the phases of flight operation”. In support, Applicant further contends that Shih describes an article the purports to describe estimating “an accident probability per flight” the is performed by constructing separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase. Appellant further indicates that it has never seen the cited reference and is unable to determine if it teaches what Shih or the Examiner suggests.  Shih cannot teach either “selecting one of the phases of the flight operation”.
As set forth in the Office Action dated 7/22/2021, Rangan was pointed as teaching the limitation “selecting one of the phases of the flight operation”. To this effect, Rangan at Paragraph [0047] was cited as teaching that environmental risk factors can be broken down into a measure of risk of associated with risk subfactors at take-off, arrival at destination, and enroute flight operation phases. Examiner has understood paragraph [0047] to necessarily teach a selection of flight phases has occurred in order for the evaluation of risk to take place according to the mentioned phases of operation. 
Furthermore, as noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the reference confirms that Ale et al. does teach flight accident risk analysis in each flight phase. (A copy of the reference has been attached hereto). 

Regarding the limitation “selecting one of the phases of flight operation” it should be noted that Applicants own disclosure does not mention and/or expand on the step of selection of phases of flight operation but merely states that the system provides different outputs relative to different phases of flight of an aircraft (Paragraph [0009], Applicant’s specification). 

Regarding argument Group 3, (Claim 1), ii) Applicant argues that Rangan does not teach “applying a Bayesian network model the received data in real-time. Rangan fails to teach how a Bayesian algorithm could be used to improve the weightings of a decision tree, or how such analysis could be performed in real-time. Applicant further contends that the Examiner takes official notice of both how a Bayesian Algorithm could be used to improve the weightings of a decision tree, and how such analysis could be performed in real time. Lastly, Applicant maintains that the examiner has provided no such reference.

Examiner respectfully disagrees with Applicant’s argument above and negates having taken official notice without providing a reference. Examiner notes that a reference was provided with the Non-Final Office Action dated 1/27/2021. As set forth in said office action, Rangan, at paragraph [0052] teaches the decision trees are updatable in real time by periodically testing the results of the decision trees with Bayesian algorithms. To that effect, the office action indicates that Examiner has understood the teachings of Rangan in light of the understanding of an ordinary person skilled in the art, at the time before the effective filing dated of the invention. Accordingly, Examiner has understood the disclosure of Paragraph [0052] in Rangan as referring to what is known in statistics as Bayesian updating which consists in updating beliefs (or probabilities) of any uncertainty based on evidence or observation from experimentation using Bayes theorem. (See,  www.statisticalengineering.com/Bayesian.htm). Note, Rangan, Paragarph [0052] teaches decision trees updatable in real time by adding or removing risk factors and risk-subfactors, changing weights and risk-subfactors, changing relationships between risk factors, and reevaluating flight risk levels bases on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Furthermore, Rangan, Paragraph [0038] teaches “dynamic weightings may be updated in real-time as their risk factor change (e.g., weightings related to environmental risk factors. Because the process disclosed in Rangan at Paragraph [0052] pertains to how the decision trees are updatable in real time, the periodic application of Bayesian algorithms to improve the decision trees has also been understood as occurring in real time as new data is received by the system which may affect the initial prior probability estimate. 

Regarding Group 3, (Claim 1), iii), Applicant argues that Rangan does not teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.” In support, Applicant maintains that since Rangan allegedly does not teach “selecting on of the phases of the flight operation”, Rangan cannot teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.”

Examiner respectfully disagrees with Applicant’s argument above. As set forth in the Office Action dated 07/22/2021, Rangan at Paragraph [0052] was pointed as teaching decision trees updatable in real time by adding or removing risk factors and risk subfactors, changing relationships between risk factors, an reevaluating flight risk levels based on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Rangan, Paragraph [0038] further teaching dynamic weightings may be updatable in real time as their related risk factors change (e.g., weightings related to environmental risk factors). Lastly, Rangan, Paragraph [0047] was pointed as teaching environment risk factors evaluated by the system with relation to take-off, arrival at a destination, and/or enroute, wherein take-off, arrival, and enroute have been deemed to read on aircraft operating in the selected phase of the flight operation, as claimed. 

Regarding Group 3, (Claim 1), iv), Applicant argues that Rangan does not teach “generating an output, by the computing device and in real time, wherein the output includes a risk assessment based at least in part on the accident probability”

As set forth in the Office Action dated 7/22/2021, Rangan in view of Shih was cited as teaching the argued limitation. To this effect, Shih, pg.2, col. 2, ¶ 2, was cited as teaching Bayesian probability and decision theory are used to quantify the accident likelihood; Shih, pg. 2, col. 2, ¶ 3 further teaching separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase…integrated CATS BNN … to compute the probability of an accident. See Also Exhibit 1, “LOC accident” output from the disclosed Bayesian model. (Exhibit 1 provided below).


    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale


	Regarding Group 3, (claim 1), v), Applicant argues that Shih does not teach “selecting one of the phases of the flight operation “

	For the reasons previously stated above, Examiner respectfully disagrees with Applicant’s argument. As noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the Shih confirms that Ale et al. does teach flight accident risk analysis in each flight phase. (A copy of the reference has been attached hereto).

Regarding Group 3, (Claim 1), vi), Applicant argues that Shih does not teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation”. In support, Applicant contends that since Shih allegedly does not teach “selecting one of the phases of the flight operation, Shih cannot teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation.”
As set forth in the Office Action dated 07/22/2021, Rangan does not but Shih does teach applying a Bayesian model to the received data in real-time to determine, prior to the aircraft beginning the selected phase of the flight operation, a probability of an accident occurring during the selected phase of the flight operation. To this effect, Shih, pg. 1, Abstract, teaches Object-oriented Bayesian Network (OOBN) for accident modeling and Col. 2, ¶ 2, teaches in a dynamic environment [i.e., in real time]. Furthermore, Shih, pg 2, col. 2, ¶ 2, further discloses Aviation system Risk Model (ASRM), the ASRM containing a collection of BBN models that model the iteractions of aviation system risk factors…The Bayesian probability and decision theory are used to quantify the accident likelihood. Lastly, Shih, pg 2, col. 2, ¶ 3 further discloses “Causal Model for Air Transport Safety models (CATS) and separate causal models for each considered accident category (loss of control, collision, etc) in each flight phase…the integrated CATS BNN to compute the probability of an accident.

Regarding Group 3, (Claim 1), vii), Applicant argues that the Examiner erred in ascertaining the differences between the claimed invention and the prior art and in explaining why the differences between the prior art and the claimed invention would have been obvious to a person of ordinary sill in the art at the time of Appellant’s invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the risk evaluation framework related to aircrafts, as taught by Rangan, with the Object-Oriented Bayesian Network (OOBN) for modeling aviation accidents, as taught by Shih, in order to provide a BBN model that “in addition to having all the features (inference and updates) as a traditional Bayesian network also “lends itself to large and complex aviation modeling”, and “allows modular, less cluttered designs of a complex causal model in a dynamic environment (See, Shih, pg.1, Col. 2, ¶ 2).

Regarding Group 4, (Claim 16), Applicant argues that claim 16 is dependent on independent 15 and alleges it is patentable for at least the reasons claim 15 is patentable. For the reasons set forth above for claim 15, it is believed that the rejection of claim 16 under 35 U.S.C. 103 should be sustained. 

Regarding Group 5, (Claim 18), i) Applicant argues that Rangan does not teach “selecting one of the phases of flight operation”. In support, Applicant further contends that Shih describes an article the purports to describe estimating “an accident probability per flight” the is performed by constructing separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase. Appellant further indicates that it has never seen the cited reference and is unable to determine if it teaches what Shih or the Examiner suggests.  Shih cannot teach either “selecting one of the phases of the flight operation”.
As set forth in the Office Action dated 7/22/2021, Rangan was pointed as teaching the limitation “selecting one of the phases of the flight operation”. To this effect, Rangan at Paragraph [0047] was cited as teaching that environmental risk factors can be broken down into a measure of risk of associated with risk subfactors at take-off, arrival at destination, and enroute flight operation phases. Examiner has understood paragraph [0047] to necessarily teach a selection of flight phases has occurred in order for the evaluation of risk to take place according to the mentioned phases of operation. 
Furthermore, as noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the reference confirms that Ale et al. does teach flight accident risk analysis in each flight phase. (A copy of the reference has been attached hereto). 

Regarding the limitation “selecting one of the phases of flight operation” it should be noted that Applicants own disclosure does not mention and/or expand on the step of selection of phases of flight operation but merely states that the system provides different outputs relative to different phases of flight of an aircraft (Paragraph [0009], Applicant’s specification). 


Regarding argument Group 5, (Claim 1), ii) Applicant argues that Rangan does not teach “applying a Bayesian network model the received data in real-time. Rangan fails to teach how a Bayesian algorithm could be used to improve the weightings of a decision tree, or how such analysis could be performed in real-time. Applicant further contends that the Examiner takes official notice of both how a Bayesian Algorithm could be used to improve the weightings of a decision tree, and how such analysis could be performed in real time. Lastly, Applicant maintains that the examiner has provided no such reference.

Examiner respectfully disagrees with Applicant’s argument above and negates having taken official notice without providing a reference. Examiner notes that a reference was provided with the Non-Final Office Action dated 1/27/2021. As set forth in said office action, Rangan, at paragraph [0052] teaches the decision trees are updatable in real time by periodically testing the results of the decision trees with Bayesian algorithms. To that effect, the office action indicates that Examiner has understood the teachings of Rangan in light of the understanding of an ordinary person skilled in the art, at the time before the effective filing dated of the invention. Accordingly, Examiner has understood the disclosure of Paragraph [0052] in Rangan as referring to what is known in statistics as Bayesian updating which consists in updating beliefs (or probabilities) of any uncertainty based on evidence or observation from experimentation using Bayes theorem. (See,  www.statisticalengineering.com/Bayesian.htm). Note, Rangan, Paragarph [0052] teaches decision trees updatable in real time by adding or removing risk factors and risk-subfactors, changing weights and risk-subfactors, changing relationships between risk factors, and reevaluating flight risk levels bases on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Furthermore, Rangan, Paragraph [0038] teaches “dynamic weightings may be updated in real-time as their risk factor change (e.g., weightings related to environmental risk factors. Because the process disclosed in Rangan at Paragraph [0052] pertains to how the decision trees are updatable in real time, the periodic application of Bayesian algorithms to improve the decision trees has also been understood as occurring in real time as new data is received by the system which may affect the initial prior probability estimate. 

Regarding Group 5, (Claim 1), iii), Applicant argues that Rangan does not teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.” In support, Applicant maintains that since Rangan allegedly does not teach “selecting on of the phases of the flight operation”, Rangan cannot teach “the Bayesian network model models risk associated with the aircraft operating in the selected phase of the flight operation.”

Examiner respectfully disagrees with Applicant’s argument above. As set forth in the Office Action dated 07/22/2021, Rangan at Paragraph [0052] was pointed as teaching decision trees updatable in real time by adding or removing risk factors and risk subfactors, changing relationships between risk factors, an reevaluating flight risk levels based on the altered decision trees, wherein reevaluating flight risk levels based on the altered decision trees comprises periodically testing the results of the decision trees applying Bayesian algorithms to the results to improve the decision trees. Rangan, Paragraph [0038] further teaching dynamic weightings may be updatable in real time as their related risk factors change (e.g., weightings related to environmental risk factors). Lastly, Rangan, Paragraph [0047] was pointed as teaching environment risk factors evaluated by the system with relation to take-off, arrival at a destination, and/or enroute, wherein take-off, arrival, and enroute have been deemed to read on aircraft operating in the selected phase of the flight operation, as claimed. 

Regarding Group 5, (Claim 1), iv), Applicant argues that Rangan does not teach “generating an output, by the computing device and in real time, wherein the output includes a risk assessment based at least in part on the accident probability”

As set forth in the Office Action dated 7/22/2021, Rangan in view of Shih was cited as teaching the argued limitation. To this effect, Shih, pg.2, col. 2, ¶ 2, was cited as teaching Bayesian probability and decision theory are used to quantify the accident likelihood; Shih, pg. 2, col. 2, ¶ 3 further teaching separate causal models for each considered accident category (loss of control, collision, etc.) in each flight phase…integrated CATS BNN … to compute the probability of an accident. See Also Exhibit 1, “LOC accident” output from the disclosed Bayesian model. (Exhibit 1 provided below).

    PNG
    media_image2.png
    392
    614
    media_image2.png
    Greyscale


	Regarding Group 5, (claim 1), v), Applicant argues that Shih does not teach “selecting one of the phases of the flight operation “

	For the reasons previously stated above, Examiner respectfully disagrees with Applicant’s argument. As noted in the Office Action dated 7/22/2021, Shih concurrently teaches the limitation “selecting one of the phases of the flight operation”. Accordingly, Shih, pg 2, col. 2, ¶ 3 was cited as teaching the Causal Model for Air Transportation Safety (CATS) models the gate-to-gate causes of commercial air transport accidents and the safeguards in place to prevent hazards leading to accidents. To this effect Shih (citing Ale et al., 2009) teaches that the CATS models the underlying causes in the aviation system by constructing separate causal models for each considered category (loss of control, collision, etc.) in each flight phase. A simple search of the reference cited by the Shih confirms that Ale et al. does teach flight accident risk analysis in each flight phase. (A copy of the reference has been attached hereto).

Regarding Group 5, (Claim 1), vi), Applicant argues that Shih does not teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation”. In support, Applicant contends that since Shih allegedly does not teach “selecting one of the phases of the flight operation, Shih cannot teach “applying a Bayesian network model to the received data in real time to determine, prior to the aircraft beginning the selected phase of flight operation, a probability of an accident occurring during the selected phase of the flight operation.”
As set forth in the Office Action dated 07/22/2021, Rangan does not but Shih does teach applying a Bayesian model to the received data in real-time to determine, prior to the aircraft beginning the selected phase of the flight operation, a probability of an accident occurring during the selected phase of the flight operation. To this effect, Shih, pg. 1, Abstract, teaches Object-oriented Bayesian Network (OOBN) for accident modeling and Col. 2, ¶ 2, teaches in a dynamic environment [i.e., in real time]. Furthermore, Shih, pg 2, col. 2, ¶ 2, further discloses Aviation system Risk Model (ASRM), the ASRM containing a collection of BBN models that model the iteractions of aviation system risk factors…The Bayesian probability and decision theory are used to quantify the accident likelihood. Lastly, Shih, pg 2, col. 2, ¶ 3 further discloses “Causal Model for Air Transport Safety models (CATS) and separate causal models for each considered accident category (loss of control, collision, etc) in each flight phase…the integrated CATS BNN to compute the probability of an accident.

Regarding Group 5, (Claim 1), vii), Applicant argues that the Examiner erred in ascertaining the differences between the claimed invention and the prior art and in explaining why the differences between the prior art and the claimed invention would have been obvious to a person of ordinary sill in the art at the time of Appellant’s invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the risk evaluation framework related to aircrafts, as taught by Rangan, with the Object-Oriented Bayesian Network (OOBN) for modeling aviation accidents, as taught by Shih, in order to provide a BBN model that “in addition to having all the features (inference and updates) as a traditional Bayesian network also “lends itself to large and complex aviation modeling”, and “allows modular, less cluttered designs of a complex causal model in a dynamic environment (See, Shih, pg.1, Col. 2, ¶ 2).

	Regarding Group 6, (Claim 19), Appellant argues that claim 19 is dependent on independent claim 18 and alleges it is patentable for at least the same reasons claim 18 is patentable. 
	For the at least same reasons set forth above for claim 18, it is believed that the rejection of claim 19 under 35 U.S.C. 103 should be sustained. 

For the above reasons, it is believed that the rejections should be sustained.

Second Ground of Rejection under Appeal

	Regarding Group 7, (claims 6-10), Applicants argue that dependent claims 6-10 are patentable for at least the reasons claim 1 is patentable. 
	For the at least same reasons set forth above regarding claim 1, it is believed that the rejection of claims 6-10 under 35 U.S.C. 103 should be sustained. 

	Regarding Group 8, (Claim 17), Applicants argue that dependent claim 17 that is dependent on claim 15 is patentable for at least the reasons claim 15 is allegedly patentable. 

For the at least same reasons set forth above regarding claim 15, it is believed that the rejection of claim 17 under 35 U.S.C. 103 should be sustained. 

Regarding Group 9, (Claim 20), Applicant argues claim 20 is dependent on independent claim 18 and is allegedly patentable for at least the reasons claim 18 is patentable. 
For the at least same reasons set forth above regarding claim 18, it is believed that the rejection of claim 20 under 35 U.S.C. 103 should be sustained. 




Respectfully submitted,
/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
Conferees:

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123    


/Jason Cardone/
Primary Examiner                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.